Citation Nr: 0946745	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  05-14 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent from January 1, 2003, through July 2, 2003, for 
degenerative joint disease of the left knee.

2.  Entitlement to an increased rating in excess of 30 
percent from July 3, 2003, through October 6, 2004, and from 
December 1, 2005, through June 3, 2007, for degenerative 
joint disease of the left knee.

3.  Entitlement to an increased rating in excess of 30 
percent from August 1, 2008, for degenerative joint disease 
of the left knee, status postoperative left total knee 
replacement.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

B.D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to June 
1969, from April 1978 to July 1989, and from February 1990 to 
March 1993.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2003 rating decision of the Newark, New 
Jersey, Department of Veterans Affairs (VA) Regional Office 
(RO).  In that rating decision, the RO recharacterized the 
Veteran's left knee strain, as degenerative joint disease of 
the left knee.  By that rating action, the Veteran was 
awarded a temporary total (100 percent) rating for the left 
knee pursuant to 38 C.F.R. § 4.30 (based on a period of 
convalescence from November 21, 2002, through December 31, 
2002).  Upon termination of the temporary total rating, the 
10 percent rating was restored effective from January 1, 
2003.  The Veteran perfected a timely appeal contesting the 
10 percent rating assigned for his service-connected 
degenerative joint disease of the left knee.

In an August 2005 rating decision, the RO increased the 
disability rating for the Veteran's degenerative joint 
disease of the left knee from 10 percent to 30 percent 
disabling, effective from July 3, 2003; and awarded a 
temporary total rating for the left knee pursuant to 
38 C.F.R. § 4.30 (based on a period of convalescence from 
October 7, 2004 to November 30, 2005), with the 30 percent 
rating restored effective from December 1, 2005, upon 
termination of the temporary total rating.

In January 2007, the Board remanded to the RO for further 
development the issue of entitlement to an increased rating 
in excess of 10 percent from January 1, 2003, to July 2, 
2003; and in excess of 30 percent from July 3, 2003, to 
October 6, 2004, and from December 1, 2005, for degenerative 
joint disease of the left knee.

By a rating decision, dated October 2007, the Veteran again 
granted the Veteran a temporary total rating pursuant to 
38 C.F.R. § 4.30, based on a surgical procedure for a total 
left knee replacement which necessitated convalescence 
beginning on June 4, 2007.  That rating decision also 
indicates that a 100 percent schedular rating was assigned in 
accordance with the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5055, based on a 1-year period from July 1, 
2007, through July 31, 2008, with the minimum 30 percent 
rating to be reinstated on August 1, 2008.  The RO sent the 
Veteran a copy of the October 2007 rating decision and 
furnished him an August 2009 Supplemental Statement of the 
Case that addressed this matter.

Although the Veteran has been assigned temporary total 
ratings pursuant to section 4.30, as well as a 100 percent 
schedular rating for the 1-year prescribed period pursuant to 
Diagnostic Code 5055, for different periods of time, his 
increased rating claim remains in controversy because the 
staged ratings for the periods for which a total disability 
rating was not assigned is less than the maximum benefit 
awardable.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Accordingly, the Board will construe the issues, for purposes 
of this appeal, as listed on the title page.

In a January 2007 decision, the Board denied the Veteran's 
claim of entitlement to an increased rating for degenerative 
joint disease of the right knee (formerly right knee strain), 
currently evaluated as 10 percent disabling.  In his July 
2007, May 2009 and August 2009 statements, the Veteran 
appears to have again raised this discrete issue.  To the 
extent that the Veteran has filed a new claim for an 
increased rating for degenerative joint disease of the right 
knee, currently evaluated at 10 percent disabling, this issue 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.	The Veteran's left knee disability is manifested by 
degenerative joint disease of the left knee and loosening 
of hardware, as shown by x-ray evidence, and by limitation 
of flexion between 110 and 135, and accompanied by pain, 
effusion, occasional locking and mild weakness of the left 
knee joint; but no evidence of instability, at least for 
the periods from January 1, 2003, through October 6, 2004; 
from December 1, 2005, through June 3, 2004; and December 
1, 2005, through June 3, 2007.

2.	The Veteran's left knee disability is manifested by 
prosthetic replacement of the left knee and degenerative 
joint disease; the disability is productive of 
noncompensable limitation of motion, and no recurrent 
subluxation or instability, at least for the period from 
August 1, 2008.


CONCLUSIONS OF LAW

1.	The criteria for an increased rating to 30 percent for 
degenerative joint disease of the left knee, at least for 
the periods from January 1, 2003, through October 6, 2004; 
from December 1, 2005, through June 3, 2004; and December 
1, 2005, through June 3, 2007, are met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.71a, Diagnostic Codes (DC) 5010, 5260, and 5261 (2009).

2.	The criteria for an increased rating in excess of 30 
percent for a degenerative joint disease of the left knee, 
at least for the periods from January 1, 2003, through 
October 6, 2004; from December 1, 2005, through June 3, 
2004; and from December 1, 2005 to June 3, 2007, are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.71a, Diagnostic Codes 5010, 
5260, 5261 (2009).

3.	The criteria for an increased rating in excess of 30 
percent for a degenerative joint disease of the left knee, 
at least for the period from August 1, 2008, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5055 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2009), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to 
the initial decision on a claim for VA benefits.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by a subsequent content-complying notice and 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental Statement of the Case (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).

Prior to the initial adjudication of his claim, the Veteran 
was provided VCAA notice in a July 2003 letter.  This letter 
and the subsequent March 2006 letter informed the Veteran of 
the types of evidence not of record needed to substantiate 
his claim and also of the division of responsibility between 
the Veteran and VA for obtaining the required evidence.  In 
addition, the March 2006 letter informed the Veteran how the 
disability ratings and effective dates are assigned, as 
required by Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).  The RO readjudicated the claim in an October 2007 
rating decision.  See Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (2009) (vacating and remanding sub nom Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008); and holding that general 
notice in response to a claim for increase, as described in 
38 U.S.C.A. § 5013(a), need not be veteran specific and does 
not require notice of alternative diagnostic codes or daily 
life evidence).

The information and evidence associated with the record in 
connection with the Veteran's claims consist of the service 
treatment records, private treatment records, VA medical 
examination reports, and statements from the Veteran and his 
representative.  The Veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which are 
based on the average impairment of earning capacity resulting 
from disability.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When, as here, the Veteran is requesting an increased rating 
for an established service-connected disability, the present 
level of disability is of primary concern and past medical 
reports do not take precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  
However, the most recent examination is not necessarily and 
always controlling; rather, consideration is given not only 
to the evidence as a whole but to both the recency and 
adequacy of examinations.  See Powell v. West, 13 Vet. App. 
31, 35 (1999).

Under Diagnostic Code 5010, arthritis due to trauma is to be 
rated as degenerative arthritis.  Under Diagnostic Code 5003, 
degenerative arthritis will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a.  When, however, limitation of motion of the specific 
joint (or joints) involved is noncompensable (0 percent) 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  See 38 C.F.R.  § 4.71a, 
Diagnostic Code 5003; see also 38 C.F.R. § 4.59; Hicks v. 
Brown, 8 Vet. App. 417, 420 (2995) (citation omitted).

The normal range of motion for the knee is from zero degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate 
II (2009).  A noncompensable rating is warranted under 
Diagnostic Code 5260 for limitation of flexion of the leg to 
60 degrees.  A 10 percent rating is warranted for limitation 
of flexion of the leg to 45 degrees.  A 20 percent rating is 
warranted for limitation of flexion of the leg to 30 degrees.  
A 30 percent rating is warranted for limitation of flexion of 
the leg to 15 degrees.  38 C.F.R. § 4.71a.

A noncompensable rating is warranted under DC 5261 for 
limitation of extension of the leg to 5 degrees.  A 10 
percent rating is warranted for limitation of extension of 
the leg to 10 degrees.  A 20 percent rating is warranted for 
limitation of extension of the leg to 15 degrees.  A 30 
percent rating is warranted for limitation of extension of 
the leg to 20 degrees.  A 40 percent rating is warranted for 
limitation of extension of the leg to 30 degrees.  A 50 
percent rating is warranted for limitation of extension of 
the leg to 45 degrees.  38 C.F.R. § 4.71a.

When determining the severity of a musculoskeletal disability 
such as the one at issue, which is at least partly rated on 
the basis of range of motion, VA must consider the extent the 
Veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated due 
to the extent of his pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when his 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.

Under Diagnostic Code 5055, prosthetic replacement of the 
knee is rated 100 percent for 1 year following implantation 
of the prosthesis.  Thereafter, with chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity, a 60 percent rating is warranted.  With 
intermediate degrees of residual weakness, pain or limitation 
of motion, the disability is rated by analogy to diagnostic 
codes 5256 (for ankylosis of the knee), 5261 (for limitation 
of leg extension) and 5260 (for limitation of leg flexion).  
The minimum rating is 30 percent disabling.  38 C.F.R. § 
4.71a, Diagnostic Code 5055.

Under Diagnostic Code 5256, with ankylosis of the knee at a 
favorable angle in full extension, or in light flexion 
between 0 and 10 degrees, a 30 percent rating is warranted.  
With extremely unfavorable ankylosis of the knee: in flexion 
between 10 and 20 degrees, a 40 percent rating is warranted; 
in flexion between 20 and 45 degrees, a 50 percent rating is 
warranted; and in flexion at an angle of 45 degrees or more, 
a 60 percent rating is warranted.  38 C.F.R. § 4,71a.

Analysis

In July 2003, the Veteran filed a claim for an increased 
rating, stating that this condition had increased in 
severity.

As noted in the Introduction, the Veteran's left knee 
disability has been subject to three periods of temporary 
total disability ratings from November 21, 2002 to December 
31, 2002, from October 7, 2004 to November 30, 2005, and from 
June 4, 2007 to July 31, 2008.  This appeal concerns the 
disability ratings assigned between and after those periods 
of convalescence.  To the extent that the Veteran has 
submitted additional medical evidence from his temporary 
periods of total disability, the Board notes that the 
assignment of a temporary total disability due to 
convalescence implies an acute period of more severe 
symptoms, and so evidence of symptoms experienced during 
these time periods is not relevant to the issue of the 
Veteran's overall disability picture in the intervening 
periods.



Prior to August 1, 2008

The Veteran's left knee disability was assigned a 10 percent 
evaluation for the period from January 1, 2003 to July 2, 
2003, and a 30 percent evaluation for the periods from July 
3, 2003 to October 6, 2004, and from December 1, 2005 to June 
3, 2007 under DC 5261.

The Veteran received treatment at the 305th Medical Group 
from March 2002 to January 2003, including physical therapy 
for bilateral osteoarthritis of the knees.  In July 2002, the 
Veteran's complained of his knees "going out" especially 
when he climbed stairs.  Upon physical examination, his left 
knee showed joint tenderness, no effusion, no patellar grind, 
and a range of motion from 0 to 120 degrees.  In September 
2002, the Veteran's left knee showed tenderness of the medial 
joint, no effusion, no instability, and no patellar grind.  
His range of motion was from 5 degrees to 130 degrees.  He 
then underwent left knee arthroscopy in November 2002.  In 
January 2003, the Veteran reported that he was feeling better 
and that he experienced pain less frequently.

In his July 2003 statement contained within his VA Form 21-
4142, the Veteran complained of continuous knee pain, 
buckling, difficulty negotiating stairs, and times when he 
needed a cane to walk.  He also stated that he had been 
taking additional pain medication for the six months since 
his knee surgery.

In August 2003, the Veteran underwent a VA medical 
examination in conjunction with this claim.  At that time, 
complained of daily knee pain, occasional locking, and pain 
in knees after walking a half mile.  He wore a knee brace.  
The Veteran was able to perform activities of daily living 
and sedentary work.  There was no swelling.  The Veteran 
walked without a limp and was able to do a deep knee bend.  
There was no effusion, tenderness, instability, or McMurray's 
sign.  His range of motion was from 0 to 135 degrees without 
pain.  Thus the Veteran was found to have no limitation of 
extension and a 5 degrees limitation of flexion.

In a March 2007 letter from Rancocas Orthopedic Associates, 
Dr. D.E. reported a finding of failed left unicompartmental 
arthroplasty.  Specifically, Dr. D.E. found a small effusion 
of his knee, some mild laxity with valgus stressing of his 
knee, crepitus with knee flexion extension, palpable dorsalis 
pedis and posterior tibial pulses, and mild anxiety with 
valgus stressing.  Dr. D.E. was unable to demonstrate any 
gross instability of the prosthesis or evidence of locking or 
catching in the Veteran's knee.  His range of motion included 
full extension and flexion to 110 degrees.  He was negative 
for patellar apprehension sign and patellar grind test.  At 
that time the Veteran complained of left knee pain.

The evidence of record for this time period does not show a 
compensable limitation of range of motion, so an evaluation 
of 10 percent is warranted under DC 5003, which includes 
consideration of the Veteran's complaints of pain on motion.  
See 38 C.F.R. § 4.71a, DC 5003, 5260, 5261; see DeLuca, 8 
Vet. App. 204-7.   In order to qualify for a higher 
evaluation, the evidence would have to show that the 
Veteran's range of motion is limited to either 15 degrees or 
more extension or flexion to 30 degrees.  38 C.F.R. § 4.71a, 
DC 5261.  Based on the evidence listed above, neither of 
these criteria have been met.

The Board has also considered whether additional evaluations 
under DC 5257 or DC 5258 are warranted.  Cf. 38 C.F.R. § 4.14 
(general rule against pyramiding of benefits); see Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994)(allowing for separate 
disability ratings for different manifestations of the same 
disability when that symptomatology is not duplicative or 
overlapping).  The evidence of record includes complaints of 
occasional "locking," reference to the Veteran's use of a 
knee brace, a small effusion of the knee, mild laxity, and 
crepitus with full extension, but no instability.  See 
38 C.F.R. § 4.71a DC 5257, 5258.  Affording the Veteran's 
subjective complaints the benefit-of-the-doubt, an additional 
20 percent evaluation is warranted under DC 5258, which is 
the maximum evaluation available under that diagnostic code.  
See 38 C.F.R. § 4.71a; see also 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. 49.  The combination of these two 
ratings for the left knee is 30 percent.  38 C.F.R. § 4.25.

The Board has considered whether an extraschedular rating is 
warranted, pursuant to 38 C.F.R. § 3.321(b)(1).  The record 
does not reflect frequent periods of hospitalization or 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards.  Thus, the 
evidence of record does not reflect any factor which takes 
the Veteran outside of the norm, or which presents an 
exceptional case where the currently assigned 30 percent 
rating is found to be inadequate.  See Moyer, 2 Vet. 
App. 293; see also Van Hoose, 4 Vet. App. 363.  Accordingly, 
the Board determines that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not meet.  See Bagwell, 9 Vet. App. 339; 
Floyd, 9 Vet. App. 94-95; Shipwash, 8 Vet.App. 227.

The Board has considered whether the Veteran is entitled to a 
"staged" rating, as the Court indicated can be done in this 
case.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 
However, upon review of the longitudinal record in this case, 
the Board finds that, since the beginning of this claim and 
throughout this appeal, with the exception of the 
convalescence periods for which the Veteran was awarded 
temporary total disability ratings, the Veteran's 
degenerative joint disease of the left knee has been no more 
disabling than 30 percent, as currently rated under this 
decision.

From August 1, 2008

The Veteran underwent total left knee replacement on June 4, 
2007.  After the expiration of his statutory year-long period 
of a total (100 percent) rating, he was assigned a 30 percent 
evaluation for the period from August 1, 2008.  See 38 C.F.R. 
§ 4.71a, DC 5055.  In order to qualify for a higher 
evaluation under this diagnostic code, the evidence must show 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  38 C.F.R. § 4.71a, DC 
5055.  Intermediate degrees of disability are rated by 
analogy to DC 5256, DC 5260, and DC 5261.  Id.

The May 2009 record from Rancocas Orthopedic Associates notes 
that the Veteran was experiencing left knee pain anteriorly 
and medially and an x-ray taken at that time showed some 
lucency along the anterior aspect of the tibial tray.

In his May 2009 statement, the Veteran complained of left 
knee pain, difficulty walk up and down stairs, difficulty 
driving more than 30 minutes, and needing to utilize a cane 
to walk.  He also stated that a doctor told him that the 
prosthesis had perforated the bone.

In June 2009, the Veteran underwent a VA medical examination 
in conjunction with this claim.  At that time, the Veteran's 
range of motion was from zero to 105 degrees without pain.  
Range of motion remained the same after three repetitions, 
but some pain was elicited.  There was no evidence of 
fatigue, weakness, lack of endurance, or ligamentous laxity.  
His gait was normal with a straight cane.  The Veteran 
reported that he used a cane for ambulation, but did not use 
a brace or other assistive device.  He did not recall any 
incapacitating episodes within the previous 12-month period.  
He was able to perform his job duties as a full-time 
counselor in the department of corrections.  He could not 
drive for more than 30 minutes at a time due to his knee 
condition.  He reports constant left knee pain, despite knee 
replacement surgery, averaging 6 on a scale of 1 to 10.  This 
pain was aggravated by standing and walking.  He reported 
periodic swelling and buckling of the left knee.  The 
examiner found heterotopic ossification along the medial 
joint space as well as close to the fibular head; 
enthesophytes along the superior and into the pole of the 
patella; and a small amount of joint effusion, but no 
evidence of loosening of the knee replacement hardware or 
fractures.

After a careful review of the evidence of record and 
resolving all doubt in favor of the Veteran, the Board finds 
that the Veteran's left knee condition warrants an evaluation 
of 30 percent, but no more, since August 1, 2008, the date 
when the Veteran's statutory 100 percent rating expired.  In 
this regard the Board notes that the Veteran's left knee 
condition since his total knee arthroplasty is productive of 
a limitation of flexion to 105 degrees, a no limitation of 
extension, and complaints of knee pain.  The record does not 
reflect ankylosis of the knee; therefore DC 5256 is not 
applicable.  The Veteran's range of motion of the left knee 
would likewise be noncompensable under DC 5261 and DC 5262.  
38 C.F.R. § 4.71a.  Thus an intermediate rating by analogy to 
these codes would not increase the Veteran's disability 
evaluation beyond the mandatory minimum 30 percent.  
Similarly, the evidence of record does not show chronic 
residuals consisting of severe painful motion or weakness in 
the left knee.  The Veteran's current left knee condition is 
primarily affected by complaints of pain and noncompensable 
limitation of motion.  Thus, the higher evaluation of 60 
percent is not warranted.

The Board has also considered the assignment of a separate 
evaluation for the Veteran's left knee disability under 
Diagnostic Code 5257, pertaining to other impairment of the 
knee.  See Esteban, 6 Vet. App. 262.   However, the pertinent 
medical evidence of record demonstrates that the Veteran's 
left knee disability has not been productive of recurrent 
subluxation or instability.  Thus a separate evaluation under 
Diagnostic Code 5257 is not warranted.

Under the circumstances of this case, and with resolution of 
all reasonable doubt in the Veteran's favor, the Board finds 
that the criteria for a rating in excess of 30 percent for 
left knee condition, status post total knee arthroplasty, 
have not been met.

ORDER

Subject to the provisions governing the award of monetary 
benefits, entitlement to an increased rating to 30 percent 
for degenerative joint disease of the left knee, at least 
for the period from January 1, 2003 through July 2, 2003, is 
granted.

The criteria for an increased rating in excess of 30 percent 
for a degenerative joint disease of the left knee, at least 
for the periods from July 3, 2003 through October 6, 2004; 
from December 1, 2005, through June 3, 2004; and from 
December 1, 2005 to June 3, 2007, is denied.

The criteria for an increased rating in excess of 30 percent 
for a degenerative joint disease of the left knee, status 
postoperative left total knee replacement, for the period 
from August 1, 2008, is denied.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


